                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

CHRISTOPHER QUICK, et. al.,                          Civil Action No. 17-5595 (MAS) (LHG)

                Plaintiff,

         v.
                                                           OPINION AND ORDER
TOWNSHIP OF BERNARDS, et. al.,

                Defendants.




        THIS MATTER comes before the Court by motion (the “Motion”) brought by the

Township of Bernards, Township of Bernards Township Committee, and Township of Bernards

Planning Board (collectively, “Movants” or “Township Defendants”) for a protective order to limit

the scope of depositions under the deliberative process privilege. Movants filed a brief (“Moving

Brief”) in support of their motion. [Docket Entry No. 48]. Christopher Quick and Loretta Quick

(“Plaintiffs”) have opposed the Motion and filed a Brief in Opposition (“Opposition”) on March

6, 2019. [Docket Entry No. 49]. On March 11, 2019, the Movants filed a Reply Brief in Support

of the Motion (“Reply”). [Docket Entry No. 50].

        The Court has considered the Motion on the submissions without oral argument, pursuant

to Rule 78 of the Federal Rules of Civil Procedure and Rule 78.1 of the Local Civil Rules. For the

reasons set forth below, the Motion is DENIED WITHOUT PREJUDICE.

  I.      BACKGROUND

        For purposes of this Order, the Court presumes the parties’ familiarity with the procedural

background of the case and therefore limits discussion to that necessary for an understanding of

the issues.




                                                 1
          A. Previous Litigation

       This case is the byproduct of previous litigation involving the approval of an application

submitted by the Islamic Society of Basking Ridge (“ISBR”) for construction of a mosque in the

Township. Complaint ¶ 21 [Docket Entry No. 1]. After thirty-nine public hearings where citizens

were able to comment, the Township Defendants denied ISBR’s application. Id. ¶¶ 22–24. On

March 10, 2016, ISBR and Mohammed Ali Chaudry instituted litigation against the Township

Defendants, The Islamic Society of Basking Ridge and Mohammad Ali Chaudry v. Township of

Bernards, et al, Case No. 3:16-cv-01369 (“ISBR Litigation”), challenging the denial. Id. ¶¶ 1, 25.

On May 23, 2017, the parties in the ISBR Litigation entered into a Settlement Agreement. Id.

¶ 26. On May 30, 2017, this Court entered an order “that incorporated the terms of the Settlement

Agreement and that made the Settlement Agreement fully enforceable as an order of the Court”

(“Settlement Agreement and Order”). Id. ¶ 27. Pursuant to the Settlement Agreement and Order,

ISBR agreed to submit a Site Plan and the Planning Board was required to hold a public hearing

to approve the Site Plan (“Special Meeting”). Id. ¶ 28–30. Ten days before the Special Meeting,

ISBR was required to send notice to Interested Parties, defined as any owner “of real property

within 200 feet in all directions of the proposed mosque site.” Id. ¶ 34.

          B. Current Litigation

       Plaintiffs are both Interested Parties. Id. ¶¶ 35-36. Plaintiffs filed their Original Complaint

on July 31, 2017, requesting entry of a preliminary injunction to enjoin the Special Meeting. Id.

¶¶ 41-42. Plaintiffs allege that the terms of the Settlement Agreement and Order barred them from

“making any commentary regarding Islam or Muslim” at the Special Meeting.” Id. ¶¶ 11–12. On

August 8, 2017, this Court held a hearing on Plaintiffs’ preliminary injunction application and

subsequently denied the request; the Special Meeting was then held as scheduled. Memorandum




                                                 2
Opinion at 13 [Docket Entry No. 28]. After the denial, Plaintiffs appealed this Court’s decision to

the Third Circuit Court of Appeals where the appeal was dismissed as moot. [Docket Entry No.

33].

       On August 22, 2017, Plaintiffs filed an Amended Complaint bringing claims against

Movants pursuant to the First and Fourteenth Amendments to the United States Constitution and

42 U.S.C. § 1983. Amended Complaint ¶ 1 [Docket Entry No. 17]. Plaintiffs allege that the

Settlement Agreement is unconstitutional because it: (i) “suppresses speech based on its content

and viewpoint;” (ii) “constitutes a prior restraint on protected speech;” (iii) “deprives Plaintiffs of

procedural due process;” (iv) “violates the First Amendment’s Establishment Clause by preferring

Islam over other religions;” and (v) “violates the First Amendment’s Petition Clause.” Id.

Specifically, Plaintiffs contend that although Interested Parties could “provide sworn comments

and cross-examine witnesses regarding the Site Plan,” the Settlement Agreement and Order

prohibited “commentary regarding Islam or Muslims.” Id. ¶¶ 38-39. Because of this restriction,

Plaintiffs argue that Movants unconstitutionally “censored Plaintiffs’ speech due to its content and

viewpoints and thereby placed unconstitutional restrictions on Plaintiffs’ First Amendment

freedoms.” Id. ¶ 43.

       After Plaintiffs filed their Amended Complaint, Movants filed a Motion to Dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). [Docket Entry No. 24]. On April 30, 2018,

this Court denied the Motion to Dismiss, and an Initial Pretrial Conference was held on August

22, 2018. [Docket Entry No. 28]. The parties then commenced discovery.

       On January 15, 2019, Plaintiffs transmitted an email to Movants explaining the scope of

testimony sought in upcoming depositions. Moving Brief Ex. B, at 1–2. Plaintiffs identified their

intent to depose Movants on the following issues:




                                                  3
      (1) The circumstances surrounding the approval, implementation, and enforcement of
      ‘Settlement Agreement’ entered into in another lawsuit, The Islamic Society of Basking
      Ridge and Mohammed Ali Chaudry v. Bernards et al., Case No. 3:16-cv-01369-MAS-LHG
      (D.N.J.); (2) The procurement of a federal court order enforcing the Settlement Agreement;
      and (3) The circumstances surrounding the approval, implementation, and enforcement of
      the provision of the Settlement Agreement prohibiting any commentary regarding Islam or
      Muslims at a public hearing that was specially set to consider the construction of a mosque
      in Bernards Township, New Jersey.

          Id. After receiving notice of the intended depositions, Movants objected to testifying and

the parties were unable to reach an agreement on the scope of the deposition questions. Id. at 4.

          The issue currently before the Court was first raised by Movants in a letter addressed to

this Court on January 16, 2019. [Docket Entry No. 44]. Specifically, Movants informed the Court

of a discovery dispute related to whether the Township representatives had to appear for

depositions because of privilege issues. Id. In response to this letter, a telephone conference was

conducted on January 30, 2019, and the Court ordered that if the privilege issues raised by counsel

could not be resolved, the parties were to file motions addressing those issues. [Docket Entry No.

47]. This Motion followed.

II.       ARGUMENTS OF THE PARTIES

          Movants seek to prevent Plaintiffs from taking Rule 30(b)(6) depositions of Township

representatives because “the intended scope of questioning covers topics which those witness

cannot be compelled to provide testimony about.” Moving Brief at 2. The Moving Brief alleges

that the information sought either falls within the attorney-client privilege, attorney-client work

product protections, or deliberative process privilege. 1 Id.




1
 In their Preliminary Statement, the Movants claim attorney-client privilege and attorney-client
work product protection, but do not include legal arguments or factual support for these claims.
Moving Brief at 2. Because of this, the Court will address only the argument for deliberative
process privilege, which is briefed at length.


                                                  4
       Movants argue that a protective order should be issued to limit the scope of questions

during depositions because the testimony is protected by the deliberative process privilege.

Moving Brief at 4. Movants rely on United States v. Morgan and New Jersey state court cases to

argue that Plaintiffs “are seeking to question the witnesses regarding their mental deliberative

process associated with the negotiation, approval and implementation of the settlement agreement

at the center of this dispute.” Id. at 6. For these reasons, Movants contend that the Court should

issue a protective order to prevent this line of questioning during depositions. Id. (citing Catalpa

Inv. Group Inc. v. Franklin Tp. Zoning Bd. of Adjustment, 254 N.J. Super. 270, 274 (Law Div.

1991); New Jersey Sports and Exposition Authority v. McCrane, 119 N.J. 457, 470 (1971); New

Jersey Turnpike Authority v. Sisselman, 106 N.J. Super. 358 (App. Div. 1969); United States v.

Morgan, 313 U.S. 409 (1941)).

       Plaintiffs claim that Movants have failed to establish that good cause exists for issuance of

a protective order. Opposition at 8. Plaintiffs explain that the burden to establish good cause is

on Movants and assert that Movants have failed to offer evidence to support their application and

have ignored Third Circuit case law. Id. Further, Plaintiffs argue that Movants have failed to

demonstrate the applicability of the deliberative process privilege, and thus have failed to satisfy

their burden of showing that the deliberative process privilege applies to this case. Id. at 9 (citing

Redland Soccer Club v. Dep’t of Army, 55 F.3d 827, 854 (3rd Cir. 1995)).

       In support, Plaintiffs contend that the deliberative process privilege generally applies to

documents and accordingly “cannot be invoked to prevent discovery of factual information.” Id.

at 8–9. Even if the deliberative process privilege does apply to depositions, Plaintiffs maintain

that Movants “have failed to establish that the information [Movants] seek is both (1) pre-

decisional, and (2) deliberative.” Id. at 10 (citing Reid v. Cumberland County, 34 F. Supp. 3d 396,




                                                  5
406 (D.N.J. 2013)). Because of this, Plaintiffs argue the scope of the deposition questions is

“clearly not covered by the deliberative process privilege.” Id. at 11.

       In addition to the inapplicability of the deliberative process privilege, Plaintiffs argue that

Movants’ reliance on the mental process privilege is unfounded because Movants have only

provided bare conclusions that the scope of deposition topics will be privileged. Id. at 12 (citing

Redland Soccer Club, 55 F.3d at 854). Further, Plaintiffs claim that Movants’ reliance on United

States v. Morgan is misplaced because Movants “have failed to demonstrate the Township officials

and employees that Plaintiffs seek to depose engaged in proceedings resembling a judicial

proceeding such that they could assert mental process privilege.” Id. at 13.

       Finally, Plaintiffs argue that even if the deliberative process privilege could apply, the

privilege can be overcome under the facts of this case. Id. Because the privilege is not absolute,

Plaintiffs claim they are entitled to depose Movants about their alleged First Amendment

violations. Id. at 14–15. Applying the factors used to balance the parties’ interests when

considering a protective order under the deliberative process privilege, Plaintiffs contend that all

five factors weigh in favor of denying the Motion. Id. at 15–16 (citing Redland Soccer Club, 55

F.3d at 854). Specifically, Plaintiffs’ reason that the information sought in the depositions is

relevant to constitutional claims against government officials, that additional discovery is

necessary, and that there is no evidence the government employees will be adversely affected by

being deposed. Id. On these bases, the Plaintiffs ask the Court to deny the Motion. Id. at 17.

       On reply, Movants respond that Plaintiffs’ email “unequivocally conveyed that the

Plaintiffs intended to question the R. 30(b)(6) witnesses about their pre-decisional mental

processes related to the negotiation and approval of the settlement agreement that Bernards

Township entered into with the Islamic Society of Basking Ridge.” Reply at 2. Movants claim




                                                 6
that the depositions seek predecisional information, and that Plaintiffs reframed the scope of the

depositions in their brief to focus on the issue of the suppression of Plaintiffs’ speech. Id. at 3–4.

Movants explain that they would not object to questioning that does not “delve into the witnesses

mental and deliberative process,” but are uncertain of what non-privileged information could be

sought in depositions because the actions relevant to Plaintiffs’ claim occurred in public meetings

and are a part of the public record. Id. at 4. Movants explain they “are seeking to prevent

disclosure of pre-decisional deliberative information,” not factual information or discussions that

occurred after the vote to approve the settlement agreement. Id. at 5.

        Movants apply the five-factor test presented in the Opposition and argue that all five factors

support their Motion. Id. at 6-7. For these reasons, the Movants ask the court for a protective

order to preclude Plaintiffs from seeking predecisional information. Id. at 7.

 III.    LEGAL STANDARD

        The deliberative process privilege is the most frequently invoked form of executive

privilege. In re Sealed Case, 121 F.3d 729, 737 (D.C. Cir. 1997). The purpose of the privilege is

to protect the quality of government decision making by “prevent[ing] injury to the quality of

agency decisions which could result from premature or indiscriminate disclosure” of “deliberations

comprising part of a process by which government decisions and policies are formulated.”

Resident Advisory Board v. Rizzo, 97 F.R.D. 749, 751 (E.D. Pa. 1983); see also National Labor

Relations Board v. Sears, Roebuck & Co. (“NLRB”), 421 U.S. 132, 150 (1975); Conoco Inc. v.

United States Dep't of Justice, 687 F.2d 724, 727 (3d Cir. 1982). The privilege recognizes “that

were agencies forced to operate in a fishbowl, the frank exchange of ideas and opinions would

cease and the quality of administrative decisions would consequently suffer.” First Eastern Corp.

v. Mainwaring, 21 F.3d 465, 468 (D.C. Cir. 1994) (quotations and internal ellipses omitted).




                                                  7
       That said, “the deliberative process privilege, like other executive privileges, should be

narrowly construed.” Redland Soccer Club, Inc. v. Dep’t of Army of U.S., 55 F.3d 827, 856 (3d

Cir. 1995) (quoting Coastal States Gas Corp. v. Dep't of Energy, 617 F.2d 854, 868 (D.C. Cir.

1980)). Because the privilege does not protect all communications made by government officials,

the court must initially determine whether the material the government seeks to protect comprises

part of a process by which a government agency formed a decision or policy. NLRB, 421 U.S. at

150. The Court must perform a two-step process: first, determine whether the communications

are in fact privileged and second, balance the parties’ interests. Redland, 55 F.3d at 854. The

initial burden of establishing whether the privilege applies is on the party asserting the privilege.

Id.

       In order to establish the first prong of the test, the moving party must first satisfy the

following three procedural requirements: (1) the head of the department which has control over

the matter must make a formal claim of privilege after actually considering the matter; (2) the

responsible agency official must provide precise and certain reasons for asserting the privilege

over the government information or documents at issue; and (3) the government information

sought to be shielded from disclosure must be identified and described. United States v. Ernstoff,

183 F.R.D. 148, 152 (D.N.J. 1998); see also Yang v. Reno 157 F.R.D. 625, 632 (M.D. Pa 1994)

(“The requirement that the privilege be asserted solely by the head of a department or agency . . .

is not merely technical. Rather, it is intended to ensure that the privilege is invoked by an informed

executive official of sufficient authority and responsibility to warrant the court relying on his or

her judgment.”).

       After the procedural requirements are met, the court must determine whether the

government has established a prima facie case that the deliberative process privilege applies. Id.




                                                  8
To do so, the government must initially show that the material sought to be protected is

predecisional and deliberative. Abdelfattah v. United States Dep’t of Homeland Sec., 488 F.3d

178, 183 (3d Cir. 2007). In order to be predecisional, the document in question “must concern an

anticipated agency decision and have been generated prior to the actual decision being reached; it

cannot involve a communication concerning the decision made after the decision has already been

adopted.” United States v. Pechiney Plastics Packaging, Inc., Civ. No. 09-5692, 2013 WL

1163514, at *13 (D.N.J. March 19, 2013). Further, to be deliberative, a document must reflect

“advisory opinions, recommendations and deliberations comprising part of a process by which

governmental decisions and policies are formulated.” NLRB, 421 U.S. at 151-52. In other words,

the material must “reflect[] the give and take of the consultative process.” New Jersey v. RPI

Energy Mid-Atlantic Power Holdings, LLC, Civ. No. 07-5298, 2013 WL 272763, at *1 (E.D. Pa.

Jan. 24, 2013) (citing Rizzo, 97 F.R.D. at 753). This privilege protects internal communications

of a governmental agency when they are deliberative in nature, but not when they are purely

factual. NLRB, 421 U.S. 132, 150. In addition, to the extent that the documents or testimony

reflect “personal opinions of the writer rather than the policy of the agency,” such documents or

testimony are protected by the privilege since disclosure “would inaccurately reflect or

prematurely disclose the views of the agency, suggesting as agency position that which is as yet

only a personal position.” Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C.

Cir. 1980).

       Once the government satisfies these threshold requirements, the deliberative process

privilege is applicable. The court’s inquiry, however, does not end there because the privilege is

not absolute. Redland, 55 F.3d at 854. Instead, once the agency demonstrates that the privilege

applies, the party seeking discovery has the opportunity to make a showing of sufficient need for




                                                9
the otherwise privileged material. Rizzo, 97 F.R.D. at 753. In that regard, the court must balance

the need for the documents or testimony against the reasons for confidentiality asserted by the

government. In conducting this balancing test, a court should consider: (1) the relevance of the

evidence sought; (2) the availability of other evidence; (3) the seriousness of the litigation and

issues involved; (4) the role of the government in the litigation; and (5) the potential for inhibited

candor by government employees resulting from such disclosure. Redland, 55 F.3d at 854.

 IV.     ANALYSIS

       As set forth above, there is a three-step procedural process the court must consider before

actually addressing the substance of the application. See Ernstoff, 183 F.R.D. at 152. The case

law is clear: Movants bear the burden of showing that the three-step procedural test has been met.

The undersigned finds that Movants have failed to do so. The actual head of the Township must

assert the claim after considering the matter, followed by “precise and certain reasons” for

asserting it. Id. Here, Movants rely upon a brief only. There is no indication that the actual

Township head has considered the matter. Moving Brief at 1. The only certification filed in

support is from an attorney and contains no substance whatsoever. [Docket Entry No. 48-2].

Movants’ reliance on Plaintiffs’ email regarding the scope of deposition questions is insufficient

to meet the requirement that the testimony sought to be shielded be identified and described.

Moving Brief at 1–2. Without meeting this threshold requirement, the application must fail.

       Because Movants have failed to meet the procedural requirements, the Court need go no

further with its analysis. Indeed, any further analysis would be difficult if not impossible without

a clearer indication from Movants as to the information it seeks to protect and why it believes

that information worthy of protection. Vague generalizations of counsel do not give the Court the

basis it needs to conduct the balancing test required by the Third Circuit. The Motion is




                                                 10
therefore denied without prejudice.

       As a separate but related issue, Plaintiffs argue that this privilege does not apply to

testimony at all, much less at a Rule 30(b)(6) deposition, but really only protects documents.

Opposition 9–10 (citing Moore v. United States Dep’t of the Treasury, Civ. 04-4368, 2007 U.S.

Dist. LEXIS 34957, at *21–22 (D.N.J. May 14, 2007) (“[T]he Court is not certain whether this

privilege applies to testimony at a Rule 30(b)(6) deposition, rather than to documents.”). In

Moore, despite expressing uncertainty, the court nonetheless considered whether the privilege

should apply in the context presented, I.E., a deposition. This is consistent with other courts

within this Circuit. See e.g., Startzell v. City of Philadelphia, 2006 WL 2945226, *2 (E.D. Pa.

October 13, 2006), and cases cited therein. The undersigned finds that if the privilege applies to

the thought process at issue, that process should be protected, regardless of whether it is

expressed at a deposition or in a document.

       The topics of Movants’ proposed depositions are certainly very broad and could be

construed as encompassing the deliberative process. Without further information, the Court

cannot fully evaluate the request. The Court therefore finds it appropriate to give Movants the

opportunity to make further submissions if they so choose, in conformance with the standard set

in Ernstoff.

       Movants may supplement the record to meet the three-step procedural test defined in

Redland within twenty days of entry of this Order. If they do, Plaintiffs may respond within ten

days thereafter. If Movants do not make any further submissions within twenty days, the

depositions are to be scheduled.

       During that twenty-day period, counsel are directed to confer with regard to the

anticipated scope of the depositions, given Movants’ indication in their Reply that they do not




                                                 11
object to the scope as framed in Plaintiffs’ Opposition. If the parties are able to resolve this issue

without submitting supplemental material, they are to notify the Court.

 V.      CONCLUSION

       For the foregoing reasons, and for good cause shown, the Motion for a Protective Order

[Docket Entry No. 48] is hereby DENIED WITHOUT PREJUDICE.


       IT IS on this 29 day of July, 2019




                                                                     _____ __
                                                       LOIS H. GOODMAN
                                                       United States Magistrate Judge




                                                 12
